J-S09019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                  v.                             :
                                                 :
                                                 :
    JAMILAH BALDWIN                              :
                                                 :
                       Appellant                 :   No. 2834 EDA 2019

            Appeal from the PCRA Order Entered September 12, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0012232-2015


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                            FILED: APRIL 23, 2021


        Jamilah    Baldwin    (Appellant)      appeals the   order   entered in   the

Philadelphia County Court of Common Pleas denying her first petition filed

pursuant to the Post Conviction Relief Act (PCRA). Appellant seeks relief from

the judgment of sentence of an aggregate three years’ probation imposed on

January 13, 2017, following her non-jury conviction of aggravated assault1

and related offenses. Appellant also filed, in this Court, an application for

remand, seeking permission to file an amended PCRA petition.                Because

Appellant is no longer serving a sentence for her convictions, she is no longer

eligible for PCRA relief. Accordingly, we affirm the order on appeal and deny

her application for remand.

____________________________________________


1
    18 Pa.C.S. § 2702(a)(4).
J-S09019-21



      The facts underlying Appellant’s convictions were summarized by this

Court in a prior decision as follows:

            In October 2015, Appellant was having an affair with
      Philadelphia Police Sergeant Robert Billups (“Mr. Billups”), who
      was married to Audrey Billups (“Mrs. Billups”), also a Philadelphia
      police officer. Mrs. Billups was standing outside of the home that
      she and Mr. Billups shared, when Appellant stopped her car in
      front of the home and asked Mrs. Billups where Mr. Billups was.
      Mrs. Billups, who had recently completed her shift at the
      Philadelphia Police Department, was still in her uniform and armed
      with her service weapon at the time of this interaction. Mrs.
      Billups responded that Mr. Billups was probably located in the
      house, went inside the house, and told Mr. Billips to come outside
      to see why Appellant was at the house. Mrs. Billups and Appellant
      exchanged words before Mr. Billups arrived outside. Mrs. Billups
      called a police supervisor to come to the scene.

            As Appellant and Mrs. Billups exchanged more words,
      Appellant asked whether Mrs. Billups had called the police. When
      Mrs. Billups confirmed that she had in fact called the police,
      Appellant responded that Mrs. Billups would “need [the police]
      because I’m about to light this block up.” Mrs. Billups responded
      by patting her service weapon and stating that she did not need
      the police, that she could protect herself. Mr. Billups then
      removed Mrs. Billups’ service weapon from her possession.

            Appellant and Mrs. Billups approached each other, and Mrs.
      Billups felt Appellant strike her with something hard on her side
      and on the back of her head. Mrs. Billups then began punching
      Appellant with a closed fist.       When the women separated,
      Appellant threw a rock in a sock at Mrs. Billups, but missed. As
      police arrived at the scene, Appellant entered her vehicle and
      attempted to drive away; however, she was stopped by police. As
      a result of the confrontation, Mrs. Billups required three stitches
      for one laceration on her head and four stitches for a second
      laceration on her head.

Commonwealth v. Baldwin, 601 EDA 2017 (unpub. memo. at 1-2).

      Appellant was charged with aggravated assault, simple assault,

recklessly endangering another person (REAP), and possessing an instrument


                                        -2-
J-S09019-21



of crime (PIC).2 The case proceeded to a non-jury trial. On January 13, 2017,

the trial court found Appellant guilty of aggravated assault, under subsection

(a)(4), and simple assault, and not guilty of REAP and PIC. That same day,

the court sentenced Appellant to two concurrent terms of three years’

probation.

         Appellant filed a timely direct appeal.    Sometime thereafter, new,

privately retained counsel, Norris Gelman, Esq., entered his appearance. On

March 2, 2018, this Court affirmed the judgment of sentence, concluding all

of Appellant’s issues were waived or meritless. See Baldwin, 601 EDA 2017

(unpub. memo. at 4-6) (concluding (1) recusal issue waived because

Appellant never requested trial court recuse itself; and (2) sufficiency

challenge to aggravated assault under Section 2702(a)(1) and (a)(2) waived

and meritless because Appellant was convicted only of Section 2702(a)(4)).

         Attorney Gelman filed a timely PCRA petition on October 29, 2018,

asserting trial counsel’s ineffectiveness for failing to seek recusal of the trial

court.    Following the issuance of Pa.R.Crim.P. 907 notice, the PCRA court

denied Appellant’s petition as meritless on September 12, 2019. This timely

appeal followed.3       On January 1, 2021, Appellant, represented by new
____________________________________________


2
  See 18 Pa.C.S. §§ 2702(a)(1), (4); 2702(a)(1), (2), (3); 2705; and 907,
respectively.

3
 The PCRA court did not direct Appellant to file a Pa.R.A.P. 1925(b) statement
of errors complained of on appeal.




                                           -3-
J-S09019-21



counsel,4 filed an application for remand, seeking permission to file an

amended PCRA petition to assert the ineffective assistance of direct appeal

counsel.5    On February 28, 2021, this Court entered an order deferring

Appellant’s application for remand to the merits panel.

       Appellant sets forth the following issues in her brief:

       1) Was trial counsel ineffective for failing to raise an objection and
          ask for a mistrial over the trial court’s clear bias for the
          testimony of the complainant . . . because she was a police
          officer?

       2) Was appellate/PCRA counsel ineffective for the following
          reasons:

          A. For arguing on direct appeal, sufficiency of the evidence
             with regards [sic] to crimes for which . . . Appellant was
             not convicted of (incorrect subsections of the aggravated
             assault statute . . .), therefore waiving a meritorious
             sufficiency claim with regards [sic] to the conviction on
             18 Pa.C.S.A. § 2704(A)(4);

          B. For failing to include within the PCRA petition his own
             ineffectiveness on direct appeal (the above waiver of a
             meritorious claim on direct appeal), as counsel actively
             represented conflicting interests at the time while
             representing . . . Appellant on PCRA[?]

Appellant’s Brief at 5.

       When reviewing an order denying PCRA relief, “we examine whether the

PCRA court’s determination is supported by the record and free of legal error.”

____________________________________________


4
  On July 14, 2020, this Court ordered the PCRA court to appoint new counsel
since Attorney Gelman was deceased. Current counsel, Daniel Alvarez, Esq.
was appointed on August 22, 2020.

5
 As noted supra, Attorney Gelman represented Appellant during her direct
appeal and PCRA proceedings.

                                           -4-
J-S09019-21



Commonwealth v. Kirwan, 221 A.3d 196, 199 (Pa. Super. 2019) (citation

and internal punctuation omitted).             Furthermore, we may affirm the PCRA

court’s ruling “if there is any basis on the record . . . even if we rely on a

different basis” than the PCRA court. Commonwealth v. Pou, 201 A.3d 735,

740 (Pa. Super. 2018) (citations and internal punctuation omitted), appeal

denied, 208 A.3d 458 (Pa. 2019).

       Upon our review of the record, we conclude Appellant has failed to

establish her eligibility for relief. Pursuant to the PCRA, in order to be eligible

for relief, a petitioner must plead and prove that “at the time relief is granted,”

she is “currently serving a sentence of imprisonment, probation or parole for

the crime” at issue. 42 Pa.C.S. § 9543(a)(1)(i).6 This Court has explained:

       “As soon as his sentence is completed, the petitioner becomes
       ineligible for relief, regardless of whether he was serving his
       sentence when he filed the petition.” “To grant relief at a time
       when [the petitioner] is not currently serving . . . a sentence
       would be to ignore the language of the statute.”

Commonwealth v. Tinsley, 200 A.3d 104, 107 (Pa. Super. 2018) (citations

omitted),    appeal     denied,    208     A.3d    461   (Pa.   2019).   See   also

Commonwealth v. Plunkett, 151 A.3d 1108, 1112–13 (Pa. Super. 2016)

(holding “the statutory requirement that a PCRA petitioner be currently

serving the sentence is applicable . . . where the PCRA court’s order was issued

____________________________________________


6
   We note Appellant does not meet any of the other criteria for eligibility set
forth in Section 9543(a)(1). See 42 Pa.C.S. § 9543(a)(1)(ii)-(iv) (petitioner
eligible for relief awaiting execution, “serving a sentence which must expire”
before beginning to serve sentence at issue, or completed sentence, but
seeking relief based upon DNA evidence pursuant to Section 9543.1).

                                           -5-
J-S09019-21



while petitioner was still serving the required sentence, but that sentence

terminated prior to the resolution of his appeal.”).

       Here, on January 13, 2017, Appellant was sentenced to two concurrent

terms of three years’ probation.               Those probationary periods expired in

January of 2020.7        Thus, because Appellant is not “currently serving a

sentence of imprisonment, probation or parole” for the crimes at issue, she is

ineligible for PCRA relief. See 42 Pa.C.S. § 9543(a)(1)(i).

       Order affirmed. Application for remand denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




____________________________________________


7
  The record includes a probation violation summary filed by the Adult
Probation and Parole on April 16, 2018, indicating Appellant was
“unsuccessfully discharged” from domestic violence treatment (a condition of
her probation), and missed a scheduled office visit. Gagnon II Summary,
4/16/18, at 2 (unpaginated). However, on April 18, 2018, the trial court
entered an order stating, “the Motion to Continue Probation is GRANTED.
Domestic Violence supervision and conditions are VACATED.” Order 4/18/18.
Thus, it appears Appellant did not receive any additional probation or jail time.
Moreover, PCRA counsel acknowledged by email to our Prothontary’s office
that it was his understanding Appellant completed serving her sentence.

                                           -6-